Citation Nr: 0210552	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a colloid cyst of 
the third ventricle of the brain, claimed as secondary to 
bilateral otitis externa.

2.  Entitlement to service connection for reactions to 
penicillin and Keflin.

3.  Entitlement to a compensable rating for bilateral otitis 
externa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1946 to January 1948.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) dated in February 1999 
and October 2001.  The February 1999 decision denied a 
compensable rating for otitis externa and denied service 
connection for a colloid cyst secondary to the otitis 
externa.  In October 2001, the RO denied service connection 
for reactions to the antibiotics.


FINDINGS OF FACT

1.  There is no relationship between the veteran's colloid 
cyst of the third ventricle of the brain and his service-
connected otitis externa.

2.  There is no evidence of any residual effects of any 
reaction to antibiotics.

3.  The veteran has no current symptoms of otitis externa; 
there is no evidence of infection, including swelling, dry 
and scaly skin, serous discharge, or itching; and frequent or 
prolonged treatment is not necessary.


CONCLUSIONS OF LAW

1.  Service connection for a colloid cyst of the third 
ventricle of the brain, claimed as secondary to bilateral 
otitis externa, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 
(2001).

2.  Service connection for reactions to penicillin and Keflin 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).

3.  A compensable rating for bilateral otitis externa is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.87, Code 6210 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The RO has considered the 
veteran's claims under the VCAA and implementing regulations.

There has been substantial compliance with the mandates of 
the VCAA.  The record includes service medical records, VA 
examination reports and treatment records, and private 
medical records and opinions.  The veteran has been notified 
of the applicable laws and regulations, and of the VCAA.  
Discussions in the rating decisions, in the statements of the 
case, and in the supplemental statements of the case have 
informed him what he needs to establish entitlement to the 
benefits sought and what evidence VA has obtained.  

Factual Background

The veteran contends that his bilateral otitis externa 
warrants a compensable rating, and that the disease, or 
treatment for it, caused his colloid cyst in 1968.  The 
veteran also maintains that his post-service reactions to 
antibiotics occurred because of the administration of 
penicillin in service.

Service medical records reveal an unremarkable March 1946 
entrance examination.  In May 1946, the veteran was diagnosed 
with scarlet fever, and was treated with penicillin.  The 
medication was given orally, in ice cream.  No reaction to 
the antibiotic was noted, and the veteran recovered fully.  
On January 1948 examination for separation from service, the 
veteran's ears were normal.

In March 1957, the veteran submitted a July 1946 letter to 
his parents describing an ear infection.

On May 1957 VA examination, there was a moist yellow cerumen 
in the ear canals covering an inflamed epithelium.  Both 
canals were clean but mildly inflamed.  Chronic, bilateral, 
intermittent, active otitis externa was diagnosed.  
Considered also were statements from two private doctors that 
the veteran had reported a history of otitis externa in 
service, and statements of two fellow service members that 
the veteran had an ear infection in service.  There was no 
report of any drug allergy.  Service connection for otitis 
externa was granted in a June 1957 rating decision, and a 10 
percent rating was assigned. 

On April 1962 VA examination, the veteran reported that his 
ears were "about the same."  They itched periodically and 
were sometimes sore.  He stated that he had quite a bit of 
drainage from the ears.  His last acute exacerbation was a 
year prior.  There was a small amount of soft yellow cerumen 
sponged from the canals, but no inflammation was present.  
Chronic mild bilateral otitis externa was diagnosed.  In an 
unappealed May 1962 rating decision, the RO reduced the 
veteran's rating to 0 percent.

Private hospital records from February 1968 reveal diagnosis 
and surgery for a colloid cyst of the third ventricle of the 
brain.  The veteran had complained of headaches, and an 
electroencephalogram (EEG) was abnormal.  The veteran had 
sustained a concussion is June 1963, when he was assaulted.  
No etiology for the cyst was noted.

On May 1999 VA otolaryngological examination, the veteran 
reported that he had ear infections of the outer ear he 
described as "fungus."  He also described his cystectomy, 
and stated that he felt the cyst was related to his ear 
infections.  He had no current symptoms except some short 
term memory loss.  Physical examination revealed an extended 
scar from brain surgery that was well healed and barely 
perceptible.  A head tremor was noted, although the veteran 
was not aware of one.  The eardrums were intact, and there 
was no evidence of infection.  The canals were clear.  A 
history of external otitis in service and postoperative cyst 
removal in the cerebral area were diagnosed.  The examiner 
stated adamantly that there was "no relationship between the 
outer ear skin infection in the service and subsequent brain 
surgery 20 years later."

VA outpatient records from July 1999 reveal treatment at the 
neurology clinic for complaints of returning symptoms from 
the colloid cyst.  However, the symptoms improved between 
scheduling the appointment and seeing the doctor.

VA outpatient records from September to December 1999 reveal 
complaints of short term memory loss and occasional pain at 
the base of the head.  A CT scan of the head showed some 
hydrocephalic changes of the ventricles, but no evidence of 
an obstruction.

On VA audiometric examination in December 2001, a history of 
otitis media was noted in a handwritten notation.  This was 
corrected in pencil to "externa."  The veteran reported he 
had many ear infections in service because he was in a humid 
environment.  There was no evidence of middle ear problems on 
examination.

In April 2002, the veteran submitted a handwritten letter to 
his parents, dated in July 1951, describing a reaction to 
penicillin he had while in a private hospital.  He also 
submitted information on malignant otitis externa and scarlet 
fever from a medical website.



Analysis

Service connection

Colloidal cyst of the third ventricle

Secondary service connection may be granted if a service-
connected disability causes or aggravates a nonservice-
connected disability.  38 C.F.R. § 3.310.  Here, the sole 
basis for the veteran's claim of service connection for his 
colloidal cyst is that the condition was caused by otitis 
externa or treatment of that condition.  It is not claimed 
that the colloidal cyst was incurred or aggravated in 
service.

There is no competent evidence that the veteran's colloidal 
cyst is related to his service-connected otitis externa.  The 
only medical professional to address the issue stated very 
clearly that there was no relationship between the two 
conditions.  The copy of a web page submitted by the veteran 
indicates that an infection can spread from the ear to the 
brain, but does not contain any indication that it can result 
in the development of a colloidal cyst.  The veteran has 
repeatedly expressed his opinion that there is a 
relationship, but as a layperson, he is not competent to 
offer an opinion on a topic requiring specialized medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The preponderance of the evidence is against the 
veteran's claim, and it must be denied.

Reaction to penicillin and Keflin

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).  Also, as was noted above, secondary 
service connection may be granted if a service-connected 
disability causes or aggravates a nonservice-connected 
disability.  In the context of the present case, service 
connection could be granted for disability shown to be due to 
medication used to treat a service-connected disability.  

Here, service medical records show that the veteran was 
treated with penicillin in May 1946, but they do not show any 
allergic reaction. He has stated several times that he did 
not have any reaction to antibiotics in service.  There is no 
evidence of any injury or disease in service.  Even more 
significantly, there is no evidence that the veteran 
currently has any residuals of a reaction to an antibiotic.  
A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In the absence of this critical element, the veteran cannot 
establish service connection, and the claim must be denied.

Increased rating for otitis externa

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's bilateral otitis externa is rated under Code 
6210, which provides that where there is swelling, dry and 
scaly or serous discharge, and itching requiring frequent and 
prolonged treatment, a 10 percent rating is warranted.  This 
is the highest possible rating under Code 6210.  Where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned 
where the criteria for a compensable rating are not met.  
38 C.F.R. § 4.31.

Medical records reveal no complaints of current otitis 
externa symptoms.  The most recent examinations, in December 
2001 and May 1999, both found no evidence of infection.  The 
last record of complaints of itching is dated in April 1962.  
Because there are no current symptoms of otitis externa, a 
compensable rating is not warranted.


ORDER

Service connection for a colloid cyst of the third ventricle 
of the brain, claimed as secondary to bilateral otitis 
externa is denied.

Service connection for a reaction to penicillin and Keflin is 
denied.

An increased (compensable) rating for bilateral otitis media 
is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

